DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 were pending for examination in the application filed May 31, 2018. Following the remarks and amendments made March 25, 2021, Claims 1-4, 7-11, 13-14, 16, and 18-24 are amended, claim 6 is cancelled, and additional claims 25-26 are added. Accordingly, claims 1-5, 7-26 are currently pending in the application for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2020, December 23, 2020, January 8, 2021 and March 21, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-26 are being rejected under 35 U.S.C. 103 as being unpatentable over Field et al.  and further in view of Arnold et al. (Arnold; U.S. Patent Application Publication 2007/0096943A1).
Regarding Claim 1, (Currently Amended) Field discloses the aspects of the method comprising 
monitoring, using electronic sensors (sensors in the vehicle mounted computer or the mobile device or the remote server) fixed in a vicinity of an intersection of a ground transportation network, (intersection, crosswalks) the intersection or approaches to the intersection or both (roads, crosswalks, etc.), the electronic sensors generating motion data about ground transportation entities moving on the approaches or in the intersection (acceleration, speed, compass, etc.); 
defining virtual zones in the intersection or the approaches to the intersection or both, each of the virtual zones having a specific location and configuration relative to the intersection (geo-fence with distance thresholds block 1604 for threshold discussions and zone setting, specific distance with regards to element 804);
segmenting the generated motion data according to corresponding virtual zones to which the ground transportation entities are moving (threshold distance for trigger event, one meter, three meters etc., as well as trigger event discussions Figure 8 and element 804); 
applying the generated motion data for segments corresponding to a machine learning model running in equipment located in the vicinity of the intersection to predict an imminent dangerous situation in the intersection or one of the approaches involving one or more of the ground transportation entities (approaching dangerous intersection 804, Figure 8 discussions, pedestrians with vulnerability of being hit, which are in the minimum speed threshold, fast moving cyclist, animal, vehicle, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section), wherein the machine learning model is specific to a set of one or more intersections and is trained on data collected by electronic sensors fixed in the vicinity of the set of one or more intersections (Smart infrastructure component 208 may be implemented as any suitable type of traffic infrastructure component configured to receive communications from and/or to send communications to other devices, such as external computing devices 204.1, 204.2 and/or external computing device 206, for example. For example, smart infrastructure component 208 may be implemented as a traffic light, a railroad crossing light, a construction notification sign, a roadside display configured to display messages, a billboard display, etc. Column 65 lines 47-67); and
wirelessly transmitting a warning about the imminent dangerous situation to a device associated with at least one of the ground transportation entities (pedestrians with vulnerability of being hit, which are in the minimum speed threshold, fast moving cyclist, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section).
Field does not explicitly state detection zones; however, Field teaches geofencing areas which include intersections, railway crossings, and display maps with conditions.

Arnold teaches, “[0078] However, as depicted in FIG. 4, step 413 includes a corresponding act of configuring detection zones for intersection actuation (act 407). Detection zones can be vehicular detection zones located on the roadway or pedestrian detection zones located in pedestrian lanes (i.e. sidewalks and crosswalks). For example processor 14 can configure detection zones for intersection 41 from common target paths 35A-35C and identified common target positions. Configuring a detection zone can include assigning the location of a detection zone and the functionality of a detection zone to a sensor configuration. For example, processor 14 can assign zones from intersection 41 to sensor configuration 36 with the functionality of creating detection indicators when one or more vehicles are located within the detection zone. The detection indicators will be used for actuating traffic control devices of intersection 41. [0116] In should be understood that sensor 20 or other similarly configured sensors, are capable of detecting pedestrian traffic as well as vehicular traffic. Signal characteristics used to distinguish a pedestrian from a vehicle are signal strength, speed of movement, and movement location relative to the intersection (e.g., at the side of the roads, at corners). The method described above for identifying common target paths encompasses identifying common pedestrian paths. From the common pedestrian paths and from the locations of curbs, the positions of sidewalks and crosswalks can be identified. Graphical representations of these features are added to the multi-dimensional electronic view of the intersection. Referring again briefly to FIG. 8, pedestrian detection zones 106, such as, for example, a corner where pedestrians wait for a signal change, can be configured using method 400 of FIG. 4. See Finding the Relative Location of Multiple Sensors.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Field with the teachings of Arnold as systems, methods, and computer program products that facilitate automated configuration of detection zones and automated association of detection zones with traffic signal phases would be advantageous, as taught by Arnold.
Regarding Claim 2, (Currently Amended) Field further discloses the aspects of the method of claim 1 in which the device associated with one of the ground transportation entities comprises a wearable device, a smart phone, or another mobile device (Mobile Device 204.1-204.2, smartphone, or other mobile device see Mobile Computing Device discussion Exemplary Telematics Collection System, Column 8 lines 5 – 66, Block 902 discussions).
Regarding Claim 3, (Currently Amended) Field further discloses the aspects of the method of claim 1 in which the ground transportation entities comprise a motorized vehicle (vehicle device Column 5 line 40-61 see Network 201 and Mobile Computing Device 204.1-204.2 discussion beginning Column 11 line 18 – Column 12 line 66).
Regarding Claim 4, (Currently Amended) Field further discloses the aspects of the method of claim 1, comprising receiving the machine learning model at the equipment located in the vicinity of the intersection through the Internet (remote server Column 5 line 62 – Column 6 line 4 see Network 201 discussion beginning Column 11 line 18 – Column 12 line 66).
Regarding Claim 5, (Original) Field further discloses the aspects of the method of claim 1 in which the machine learning model is generated at the equipment located in the vicinity of the intersection (see block 1306 machine learning algorithms, and associated discussions).
Regarding Claim 7, (Currently Amended) Field further discloses the aspects of the method of claim 1 comprising sending the motion data generated by the electronic sensors fixed in the vicinity of the intersection to a server for use in training the machine learning model (see Discounts and Risk Profile Based Upon Travel Environment section, especially Column 65 lines 47-67).
Regarding Claim 8, (Currently Amended) Field further discloses the aspects of the method of claim 1 in which monitoring the intersection or the approaches to the intersection or both comprises monitoring an area in or nearby a crosswalk that crosses one of the approaches to the intersection (Block 1706 discussion beginning Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section).
Regarding Claim 9, (Currently Amended) Field further discloses the aspects of the method of claim 8 comprising generating motion-related data representing physical properties of a vulnerable road user in the vicinity of the crosswalk (pedestrians with vulnerability of being hit, which are in the minimum speed threshold, fast moving cyclist, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section).
Regarding Claim 10, (Currently Amended) Feild further discloses the aspects of the method of claim 9 comprising deriving trajectory information about the vulnerable road user from the motion-related data (pedestrians with vulnerability of being hit, which are in the minimum speed threshold, fast moving cyclist, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section).
Regarding Claim 11, (Currently Amended) Field further discloses the aspects of the method of claim 1 in which the machine learning model comprises a machine learning model for each of the approaches to the intersection (Discounts and Risk Profile Based Upon Travel Environment section, especially Column 65 lines 47-67 see block 1306 machine learning algorithms, and associated discussions).
Regarding Claim 12, (Original) Field further discloses the aspects of the method of claim 1 comprising determining whether to transmit the warning based also on motion data generated by sensors with respect to another nearby intersection (any type of sensors discussed, pedestrians with vulnerability of being hit, wild animals, or other objects, which are in the minimum speed threshold, fast moving cyclist, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section).
Regarding Claim 13, (Currently Amended) Field further discloses the aspects of the method of claim 1 comprising receiving information from the ground transportation entities (Figure 1 and 2 discussions and Smart infrastructure component 208 may be implemented as any suitable type of traffic infrastructure component configured to receive communications from and/or to send communications to other devices, such as external computing devices 204.1, 204.2 and/or external computing device 206, for example. For example, smart infrastructure component 208 may be implemented as a traffic light, a railroad crossing light, a construction notification sign, a roadside display configured to display messages, a billboard display, etc.); and
determining whether to transmit the warning based also on the information received from the ground transportation entities (first and second computing device 300 discussion beginning with the Figure 2 and 3 discussions, Exemplary End-User/Destination Devices discussion section and Exemplary Telematics Alert Notification System Section).
Regarding Claim 14, (Currently Amended) Field further discloses the aspects of the method of claim 1 in which the intersection is signalized, and in which the method comprises receiving information about a state of signals of the intersection (smart traffic signals of the infrastructure components 208 Exemplary End-User/Destination Devices section).
Regarding Claim 15, (Original) Field further discloses the aspects of the method of claim 1 in which the intersection is not signalized and is controlled by one or more signs (railway crossing and determinations Block 502 discussions).
Regarding Claim 16, (Currently Amended) Field further discloses the aspects of the method of claim 15 in which the virtual zones include one or more approaches controlled by the one or more signs (construction sign, railway crossing signal sounded or gate lowered).
Regarding Claim 17, (Original) Arnold teaches the aspects of the method of claim 15 in which the signs comprise a stop sign or a yield sign (¶0107-0108).
Arnold teaches, “[0107] Referring again back to FIG. 4, step 413 includes a corresponding act of finding the locations of permanent stationary targets (act 409). For example, processor 14 can find the locations of locations of 25A and 25B (e.g., buildings, signs, poles), from identified common target positions. Processor 14 can assign locations of 25A and 25B to sensor configuration 36. [0108] Referring briefly to FIG. 6, a histogram, such as, for example, histogram 600, can be used to find the locations of permanent stationary targets. The areas in the histogram that are near common target paths are masked out. Any portions of the stationary target histogram 600 representing a large number of detections that are outside the masked off areas are considered locations of permanent stationary targets. Areas 96A and 96B are examples of these areas. Permanent stationary targets may include poles, signal arms, signs, cabinets, curbs, parking meters, parked vehicle, medians, and buildings.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the system of Field and Arnold to include stop or yield signs to distinguish between common elements at the intersections, pedestrians, and sensor configuration optimization, for the safety of the vehicles, passengers, and pedestrians, as taught by Arnold.
Regarding Claim 18, (Currently Amended) Field further discloses the aspects of the method of claim 15 in which the ground transportation entities comprise a rail vehicle (railway crossing and determinations Block 502 discussions).
Regarding Claim 19, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 in which the virtual zones comprise sidewalks or approaches to walkways (sidewalk/crosswalk ¶0078).
Regarding Claim 20, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 in which the virtual zones comprise incoming approaches of roads to the intersection (lanes and associated boundaries ¶0115).
Regarding Claim 21, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 comprising recording kinematics or facial features or body features with respect to the virtual zones (speed of movement ¶0116).
Regarding Claim 22, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 in which the virtual zones comprise lanes of an approach to the intersection (lanes and associated boundaries ¶0115, ¶0109).
Regarding Claim 23, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 in which the virtual zones comprise ranges of distance from a stop bar of the intersection (stop bar, ¶0076).
Regarding Claim 24, (Currently Amended) Arnold further teaches the aspects of the method of claim 1 in which each of the virtual zones comprises a static defined area (lanes and associated boundaries ¶0115).
Regarding Claim 25, (New) Fields further teaches the aspects of the method of claim 1 in which the intersection comprises a level crossing (For instance, determining an average travel environment that the vehicle travels in from processor analysis of the telematics and sensor data may include inputting the telematics and sensor data into a trained machine learning program that determines an average travel environment, the average travel environment including or identifying (i) a level of pedestrian traffic, and (ii) a level of vehicle traffic that the vehicle typically travels in. The sensor data may be collected or generated by one or more vehicle-mounted and front facing sensors, including one or more of: a camera, video recording, infrared device, radar unit, or other sensors mentioned herein. The telematics and sensor data indicates or includes information detailing (i) an amount of pedestrian traffic, and/or (ii) the types of streets that the vehicle travels through on a daily or weekly basis, and the risk averse profile reflects the amount of pedestrian traffic and/or types of streets. Each specific street (such as by name), or each type of street may include a risk or safety rating, or a risk or safety rating for a given time of day or year—such as different rating from daylight or nighttime, or rush hour, or for winter (snow buildup) vs. summer. Determining, via the one or more processors, an average travel environment that the vehicle travels in from processor analysis of the telematics and sensor data may include inputting the telematics and sensor data into a trained machine learning program that determines an average travel environment that includes, characterizes, or otherwise identifies (i) a level of pedestrian traffic, and (ii) a level of vehicle traffic that the vehicle typically travels in. The method may include additional, less, or alternate actions, including those discussed elsewhere herein, and may be implemented via one or more local or remote processors, sensors, and transceivers executing computer-readable instructions stored on non-transitory computer-readable medium or media.).
Arnold further teaches the aspects of the method of claim 1 in which the intersection comprises a level crossing ([0078] However, as depicted in FIG. 4, step 413 includes a corresponding act of configuring detection zones for intersection actuation (act 407). Detection zones can be vehicular detection zones located on the roadway or pedestrian detection zones located in pedestrian lanes (i.e. sidewalks and crosswalks). For example processor 14 can configure detection zones for intersection 41 from common target paths 35A-35C and identified common target positions. Configuring a detection zone can include assigning the location of a detection zone and the functionality of a detection zone to a sensor configuration. For example, processor 14 can assign zones from intersection 41 to sensor configuration 36 with the functionality of creating detection indicators when one or more vehicles are located within the detection zone. The detection indicators will be used for actuating traffic control devices of intersection 41. [0080] In this specification and in the following claims "detection zone" is defined as an area and a corresponding set of rules that dictate the circumstances under which a detection indicator should be created. For example, a common type of vehicular detection zone dictates that a detection indicator be created when one or more vehicles are located within a predefined area. Another exemplary detection zone dictates that a detection indicator be created when three or more vehicles are located within a predefined area. Still another exemplary detection zone dictates that a detection indicator be created when a vehicle is located on the approach to an intersection and is traveling at such a speed so that the vehicle will arrive at the intersection at a predetermined time (this type of detection zone is useful in creating dilemma zone detection indicators). In another exemplary detection zone, the area is a line and a detection indicator is created when a vehicle crosses the line. At an intersection of roadways, there are detection zones that are used for traffic light actuation. These detection zones are typically located: in the through traffic lane near the stop bar; in the right hand turn lane near the stop bar; in the left hand turn lane at the stop bar and three cars back from the stop bar; and in the through traffic lanes near the dilemma zone. A dilemma zone is an area located on the approach to the stop bar in which the behavior of a driver (as to whether he or she will stop or not) is unpredictable if the traffic light turns from green to amber while he or she is in that zone. [0083] Method 800 includes an act of identifying a path type associated with the accessed common target path (act 802). For example, processor 14 can identify a type of path for common target path 35A. A common target path can be identified as a vehicular path straight through the intersection, a right turn or left turn, as a pedestrian path through a cross walk, etc. The type of path can be identified by the location of the path with respect to the other paths and the existence of a left hand turn, a right hand turn, or no turn in the path.)
Regarding Claim 26, (New) Feild further discloses the aspects of the method of claim 1 in which the set of one or more intersections comprises the intersection (approaching dangerous intersection 804, Figure 8 discussions, pedestrians with vulnerability of being hit, which are in the minimum speed threshold, fast moving cyclist, animal, vehicle, Column 64 lines 16-65 see Pedestrian and Cyclist Warning Section and Smart infrastructure component 208 may be implemented as any suitable type of traffic infrastructure component configured to receive communications from and/or to send communications to other devices, such as external computing devices 204.1, 204.2 and/or external computing device 206, for example. For example, smart infrastructure component 208 may be implemented as a traffic light, a railroad crossing light, a construction notification sign, a roadside display configured to display messages, a billboard display, etc. Column 65 lines 47-67).
Arnold further discloses the aspects of the method of claim 1 in which the set of one or more intersections comprises the intersection ([0078] However, as depicted in FIG. 4, step 413 includes a corresponding act of configuring detection zones for intersection actuation (act 407). Detection zones can be vehicular detection zones located on the roadway or pedestrian detection zones located in pedestrian lanes (i.e. sidewalks and crosswalks). For example processor 14 can configure detection zones for intersection 41 from common target paths 35A-35C and identified common target positions. Configuring a detection zone can include assigning the location of a detection zone and the functionality of a detection zone to a sensor configuration. For example, processor 14 can assign zones from intersection 41 to sensor configuration 36 with the functionality of creating detection indicators when one or more vehicles are located within the detection zone. The detection indicators will be used for actuating traffic control devices of intersection 41. [0080] In this specification and in the following claims "detection zone" is defined as an area and a corresponding set of rules that dictate the circumstances under which a detection indicator should be created. For example, a common type of vehicular detection zone dictates that a detection indicator be created when one or more vehicles are located within a predefined area. Another exemplary detection zone dictates that a detection indicator be created when three or more vehicles are located within a predefined area. Still another exemplary detection zone dictates that a detection indicator be created when a vehicle is located on the approach to an intersection and is traveling at such a speed so that the vehicle will arrive at the intersection at a predetermined time (this type of detection zone is useful in creating dilemma zone detection indicators). In another exemplary detection zone, the area is a line and a detection indicator is created when a vehicle crosses the line. At an intersection of roadways, there are detection zones that are used for traffic light actuation. These detection zones are typically located: in the through traffic lane near the stop bar; in the right hand turn lane near the stop bar; in the left hand turn lane at the stop bar and three cars back from the stop bar; and in the through traffic lanes near the dilemma zone. A dilemma zone is an area located on the approach to the stop bar in which the behavior of a driver (as to whether he or she will stop or not) is unpredictable if the traffic light turns from green to amber while he or she is in that zone. [0083] Method 800 includes an act of identifying a path type associated with the accessed common target path (act 802). For example, processor 14 can identify a type of path for common target path 35A. A common target path can be identified as a vehicular path straight through the intersection, a right turn or left turn, as a pedestrian path through a cross walk, etc. The type of path can be identified by the location of the path with respect to the other paths and the existence of a left hand turn, a right hand turn, or no turn in the path.).

Response to Arguments
Applicants’ arguments filed regarding claims 1, and dependent claims have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments have been addressed below.
Responses:
The Examiner most respectfully disagrees with Applicants’ assertion that the machine learning model in Fields is used for "determining an average travel environment that the vehicle travels in from processor analysis of the telematics and sensor data" (col. 65 In. 47-50), i.e., this is a vehicle-specific determination, not a "machine learning model [that] is specific to a set of one or more intersections," as recited in claim 1, and the machine learning model itself is not described as being "specific to a set of one or more intersections."
First, the Examiner kindly notes that Fields is not being made to teach these limitations in isolation; rather the combination of Fields and Arnold is being made to teach these limitations, with Fields not teaching zones, rather, Fields teaches geofencing, which is being modified by the teachings of Arnold; the teachings for the modification presented here for clarity: 
“In yet other aspects, the geographic location data may be correlated with a geofence database to determine the relevance of the anomalous condition based upon whether other vehicles are located inside the geofence. The geofence database may be stored, for example, in a suitable portion of computing device 300 (e.g., data storage 360) or retrieved via communications with one or more external computing devices. To provide another illustrative example, a computing device 300 may be implemented as an external computing device. The external computing device may determine, from telematics data and geographic location data received from a first computing device 300, that a first vehicle is located on a highway at a certain geographic location. The external computing device may calculate a geofence having a shape substantially matching the road upon which the first vehicle is travelling.
The geofence may be calculated as having any suitable shape such that the appropriate vehicles are notified of the detected anomalous condition. For example, the geofence shape may follow the contours of the road and extend ahead of the first vehicle and behind the first vehicle some threshold distances, which may be the same or different than one another. To provide another example, the geofence shape may include other arterial roads that feed into the road upon which the first vehicle is travelling, roads that branch off of the road upon which the first vehicle is travelling, roads anticipated to be impacted by the anomalous condition, etc.
In some aspects, the geofence may be adjusted or modified based upon a change in the location of computing device 300. This change may be triggered using any suitable data indicative of potentially increasing road densities, such as changes in population density data associated with the geographic location of the computing device 300, changes in a type of road upon which computing device 300 is determined to be travelling, time of day, weather conditions, known risk levels of areas or road segments (e.g., high-risk intersections), etc. Similarly, the geofence may be determined based upon speed at which the computing device 300 is travelling, a time-to-distance threshold, or other such factors. Any distance or other thresholds described herein may also be similarly adjusted based upon such considerations.
For example, a first computing device 300 may be implemented as a mobile computing device and associated with a first vehicle, while a second computing device 300 may be implemented as an external computing device. The external computing device may calculate an initial geofence as a threshold distance radius centered about the first vehicle's location. The geographic location data corresponding to the first vehicle's location may have associated population density data that is correlated with locally stored data or data retrieved by the external computing device. When the population density data surpasses a threshold density value, the shape of the geofence may be adjusted from the radius centered about the first vehicle's location to include only the road upon which the first vehicle is travelling. In this way, computing device 300 may prevent false alert notifications from being sent to other vehicles travelling in close proximity to the first vehicle, but on nearby roads unaffected by the detected anomalous condition.”

Arnold teaches virtual zones having specific location relative to the intersection (¶0078, ¶0116). Arnold teaches, “[0116] In should be understood that sensor 20 or other similarly configured sensors, are capable of detecting pedestrian traffic as well as vehicular traffic. Signal characteristics used to distinguish a pedestrian from a vehicle are signal strength, speed of movement, and movement location relative to the intersection (e.g., at the side of the roads, at corners). The method described above for identifying common target paths encompasses identifying common pedestrian paths. From the common pedestrian paths and from the locations of curbs, the positions of sidewalks and crosswalks can be identified. Graphical representations of these features are added to the multi-dimensional electronic view of the intersection. Referring again briefly to FIG. 8, pedestrian detection zones 106, such as, for example, a corner where pedestrians wait for a signal change, can be configured using method 400 of FIG. 4. See Finding the Relative Location of Multiple Sensors.” Arnold further teaches, “[0078] However, as depicted in FIG. 4, step 413 includes a corresponding act of configuring detection zones for intersection actuation (act 407). Detection zones can be vehicular detection zones located on the roadway or pedestrian detection zones located in pedestrian lanes (i.e. sidewalks and crosswalks). For example processor 14 can configure detection zones for intersection 41 from common target paths 35A-35C and identified common target positions. Configuring a detection zone can include assigning the location of a detection zone and the functionality of a detection zone to a sensor configuration. For example, processor 14 can assign zones from intersection 41 to sensor configuration 36 with the functionality of creating detection indicators when one or more vehicles are located within the detection zone. The detection indicators will be used for actuating traffic control devices of intersection 41. [0080] In this specification and in the following claims "detection zone" is defined as an area and a corresponding set of rules that dictate the circumstances under which a detection indicator should be created. For example, a common type of vehicular detection zone dictates that a detection indicator be created when one or more vehicles are located within a predefined area. Another exemplary detection zone dictates that a detection indicator be created when three or more vehicles are located within a predefined area. Still another exemplary detection zone dictates that a detection indicator be created when a vehicle is located on the approach to an intersection and is traveling at such a speed so that the vehicle will arrive at the intersection at a predetermined time (this type of detection zone is useful in creating dilemma zone detection indicators). In another exemplary detection zone, the area is a line and a detection indicator is created when a vehicle crosses the line. At an intersection of roadways, there are detection zones that are used for traffic light actuation. These detection zones are typically located: in the through traffic lane near the stop bar; in the right hand turn lane near the stop bar; in the left hand turn lane at the stop bar and three cars back from the stop bar; and in the through traffic lanes near the dilemma zone. A dilemma zone is an area located on the approach to the stop bar in which the behavior of a driver (as to whether he or she will stop or not) is unpredictable if the traffic light turns from green to amber while he or she is in that zone. [0083] Method 800 includes an act of identifying a path type associated with the accessed common target path (act 802). For example, processor 14 can identify a type of path for common target path 35A. A common target path can be identified as a vehicular path straight through the intersection, a right turn or left turn, as a pedestrian path through a cross walk, etc. The type of path can be identified by the location of the path with respect to the other paths and the existence of a left hand turn, a right hand turn, or no turn in the path.”
Fields teaches, “Smart infrastructure component 208 may be implemented as any suitable type of traffic infrastructure component configured to receive communications from and/or to send communications to other devices, such as external computing devices 204.1, 204.2 and/or external computing device 206, for example. For example, smart infrastructure component 208 may be implemented as a traffic light, a railroad crossing light, a construction notification sign, a roadside display configured to display messages, a billboard display, etc. Column 65 lines 47-67. Fields additionally teaches, “For instance, determining an average travel environment that the vehicle travels in from processor analysis of the telematics and sensor data may include inputting the telematics and sensor data into a trained machine learning program that determines an average travel environment, the average travel environment including or identifying (i) a level of pedestrian traffic, and (ii) a level of vehicle traffic that the vehicle typically travels in. The sensor data may be collected or generated by one or more vehicle-mounted and front facing sensors, including one or more of: a camera, video recording, infrared device, radar unit, or other sensors mentioned herein. The telematics and sensor data indicates or includes information detailing (i) an amount of pedestrian traffic, and/or (ii) the types of streets that the vehicle travels through on a daily or weekly basis, and the risk averse profile reflects the amount of pedestrian traffic and/or types of streets. Each specific street (such as by name), or each type of street may include a risk or safety rating, or a risk or safety rating for a given time of day or year—such as different rating from daylight or nighttime, or rush hour, or for winter (snow buildup) vs. summer. Determining, via the one or more processors, an average travel environment that the vehicle travels in from processor analysis of the telematics and sensor data may include inputting the telematics and sensor data into a trained machine learning program that determines an average travel environment that includes, characterizes, or otherwise identifies (i) a level of pedestrian traffic, and (ii) a level of vehicle traffic that the vehicle typically travels in. The method may include additional, less, or alternate actions, including those discussed elsewhere herein, and may be implemented via one or more local or remote processors, sensors, and transceivers executing computer-readable instructions stored on non-transitory computer-readable medium or media.” Therefore, the combination of Fields and Arnolds most respectfully teaches, “the machine learning model is specific to a set of one or more intersections and is trained on data collected by electronic sensors fixed in the vicinity of the set of one or more intersections.”
The combination of Fields and Arnold meets the limitations of the presently claimed invention, and the Examiner most respectfully maintains the rejection.
All of the dependent claims are therefore not patentable for the responses provided to the arguments against claim 1 from which these claims ultimately depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
Jansson et al. disclosed COLLISION AVOIDANCE IN TRAFFIC CROSSINGS USING RADAR SENSORS (U.S. Patent Application Publication 2016/0155334 A1):
[0041] FIG. 6 illustrates one possible process 300 used by system 10 for detecting and avoiding a possible collision that does not involve turns. The process 300 may be implemented in software, hardware, or a combination of the two. As illustrated in FIG. 6A, this process involves four vehicles: X1, X2, Y1, and Y2, at traffic intersection 30. Traffic signals 16B and 16D are transitioning from green to amber to red, and traffic signals 16A and 16C are ready to transition from red to green. Vehicles X1 and X2 are stopped for the red traffic signals 16A and 16C. Vehicle X1 is facing West, and Vehicle X2 is facing East. Vehicle Y1 is entering the intersection travelling North, and vehicle Y2 is in the intersection travelling South, about to clear the intersection. In step S11, the central controller 24 receives: the locations, Y1(t), Y2(t), X1(t), and X2(t), and the velocities, Vy1(t), Vy2(t), Vx1(t), and Vx2(t)of the vehicles from the radar sensors 12A-D; the temperature, T, and the moisture content, rH, of the air proximate the intersection from the ambient conditions sensor; and the time remaining, t*, until the traffic signal transitions complete from the traffic-lights-and-turn-signals controller 14. In step S12, the central controller 24 uses this data to determine the accelerations, ay1(t), ay2(t), ax1(t), and ax2(t) of the vehicles, and the coefficient of friction, μ, of the road surface. In step S13, the central controller 24 determines the trajectories of the vehicles and estimates the time to cross the intersection for Y1, tn; Y2, ts; X1, tw; and X2, te. In step S14, the central controller 24 compares tn, ts, tw, te, and t* to predict the likelihood of a collision. For example, if tn is greater than t*, then it is possible that X1 and X2 will enter the intersection when traffic signals 16A and 16D transition from red to green, but before Y1 clears the intersection. In that case, the controller would predict a collision is likely. If the central controller 24 determines that a collision is likely, it will, in step S15, send a command to the traffic-lights-and-turn-signals controller 14 to delay the transition of the traffic signals 16A and 16D from red to green in an attempt to prevent X1 and X2 from entering the intersection, thereby potentially avoiding the collision, and begin the process again at step S11. If the central controller 24 determines that a collision is not likely, then it will begin the process again at step S11.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689